El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante fué acusado y condenado por un delito de homicidio involuntario imputándosele en la acusación que en la fecha en ella expresada, en Santnrce, que forma parte del Distrito Judicial de San Juan, y en la calle del Parque, en ocasión en que como motorista de un carro eléctrico guiaba dicho carro cerca de la parada 42, de una manera ilegal y voluntaria, y por no usar la debida prudencia y circunspec-*2ción, arrolló con el carro al niño Salvador Arreclie el qne falleció a las pocas ñoras a consecuencia de las ñeridas re-cibidas.
El acusado formuló en la corte inferior excepción previa contra esa acusación por ser insuficientes los ñecños en ella expuestos y habiendo sido declarada sin lugar presentó una petición jurada para que el fiscal le suministrara una rela-ción de los ñecños en que funda su acusación (bill of particulars') expresando los actos u omisiones realizados por el peticionario porque de otro modo no le sería posible prepa-rar su defensa, moción que fue negada.
Celebrado el juicio ante un jurado y dictada sentencia condenatoria ña interpuesto este recurso de apelación en el que alega varios motivos de error en la corte inferior, resu-miendo los siete primeros en la siguiente conclusión: “La acusación es insuficiente para satisfacer los requisitos de la Enmienda VI de la Constitución de los Estados Unidos o el artículo 2 de la Ley Orgánica de Puerto Rico' o del pá.-rrafo 3 del artículo 75 del Código de Enjuiciamiento Criminal.” En otras palabras, que no cumple con el requisito “de ser informado de la naturaleza y causa de la acusación” porque faltan en ella dos requisitos fundamentales: primero, porque no contiene alegación de ñecños de la cual resulte la existencia de un deber por parte del acusado para con Salvador Arrecñe; segundo, porque no contiene alegación de los actos u omisiones que constituyeron la negligencia pu-nible.
La acusación en este caso sigue las palabras del estatuto que define el delito de ñomicidio involuntario y especifica el lugar y día en que el ñecño ocurrió y se ña dicño por noso-tros en varios casos y también por otros tribunales que ge-neralmente es suficiente una acusación redactada de ese modo. El Pueblo v. Pizarro, 21 D. P. R. 17; El Pueblo v. Birriel, 18 D. P. R. 265; 22 Cye. 339, nota 6; Whiting v. State, 36 Am. Dec. 499; State v. Russel, 23 Pac. Rep. 418. En el caso *3de Riggs v. State, 3 N. E. 888 se dice: “La Constitución no exige que nn acusado tenga derecho, a una relación especí-fica del cargo que sede hace sino que lo que requiere es que debe ser informado de' la naturaleza del cargo.” En el de Rathbun v. White, (Cal.) 107 Pac. Rep. 309, se dice: “Es suficiente de acuerdo con regla bien establecida en este Es-tado imputar negligencia con la afirmación general de que el demandado negligentemente hizo el acto particular del cual resultó el daño al demandante.” En el de Kennedy v. Hawkins, (Oregon), 102 Pac. 733, 25 L. R. A., New Series, 607, se dice que la demanda no puntualiza específicamente el acto particular de negligencia u omisión del deber pero que no es necesario establecer los actos particulares que de-muestran el acto u omisión que ba sido negligente, y que cuando la demanda contiene una alegación general de negli-gencia y el demandado contesta sin pedir que la alegación se baga más definida es competente la prueba de cualquier negligencia dentro del alcance de la alegación. También sé declara en Fisher v. Western Fuse & Explosive Co., (Cal.), 108 Pac. 660, que es suficiente alegar que un acto fué negli-gentemente becbo por el demandado y que causó daño al de-mandante.
Alega el apelante que si bien esa es la regla general cuando la definición de un delito emplea términos genéricos, como en este caso en que la falta de debida prudencia y circuns-pección ba podido ser debida a distintos actos u omisiones, la acusación debe ser más específica y relacionar los actos u omisiones que la- ban producido para que el acusado pueda preparar su defensa. Igual cuestión fué propuesta en el caso de El Pueblo v. Parkhurst, 29 D. P. R. 922, y entonces dijimos con una acusación análoga a la presentó que el defecto, de serlo, era de forma y que podría subsa-narse con un pliego de particulares (bill of particulars) y citamos los casos de Smith v. State, 115 N. E. (Ind.) 943; Reams v. State, 100 S. E. (Ga.) 230, y de State v. Sartino, *4115 S. W. (Mo.) 1015. También bicimos referencia al'caso de El Pueblo v. Moreno, 28 D. P. R. 104, cuya acusación es idéntica a la de este caso y habiéndose alegado que en ella no se expusieron los .hechos constitutivos de un delito pú-blico por no haber sido especificados los actos de negligencia o descuido declaramos que cuando se imputa negligencia en term i una generales y se alegan las circunstancias bajo las cuales dicha negligencia tiene lugar, el hecho de no especi-ficar la naturaleza particular de la negligencia de ser un defecto lo es de forma y que el acusado hubiera tenido de-recho a una especificación de particulares si lo hubiera pe-dido. En los casos de Coffin v. United States, 156 U. S. 452; Rosen v. United States, 161 U. S. 34; Dunlap v. United States, 165 U. S. 490, y Kirby v. United States, 174 U. S. 64, se dice que cuando se desean conocer hechos para preparar la defensa debe hacerse una moción en tal sentido (bill of particulars) a la corte antes del juicio; y en las notas al caso de State v. Lewis, Am. Ann. Cas. 1913 A, página 1203, se trata extensamente esta cuestión con citas de sentencias se-gún las cuales el derecho a una especificación de particulares no es absoluto sino discrecional en la corte y que sólo cuando haya abuso de tal discreción será revocada la negativa a con-ceder la petición.
En este caso el acusado pidió una especificación de par-ticulares y se le negó. El acusado, como fundamento de su petición, se limitó a decir que no podía preparar su defensa sin enterarse de los hechos, los actos u omisiones que se cali-fican de ilegales o constitutivos de falta- de debida prudencia y circunspección. Debió ser más explícito para convencer a la- corte de que le sería imposible o difícil preparar su de-fensa, por lo que se nos hace difícil declarar que al negar tal moción la corte abusó de su poder discrecional para con-cederla, pero como el examen que hemos hecho de la prueba nos demuestra que en verdad el hecho imputado pudo ocu-rrir de muchas maneras pues por las declaraciones de unos *5testigos el acusado llevaba el carro eléctrico a una gran velo-cidad; según otros ño tocaba la campana de aviso; se de-claró también que no estaba encendida la luz delantera del carro y que no miraba.para la vía férrea por estar distraído mirando a unas jóvenes que pasaban por la acera derecha de la calle. Todo esto nos convence de que en bien de la justicia y bajo el poder general que tenemos debe revocarse la sentencia apelada a fin de que sea concedida la moción que bizo sobre especificación de hechos (bill of particulars).

Revocada la sentencia* apelada y devuelto el caso para la celebración de mievo juicio.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no tomó parte en la resolución de este caso.